NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted January 6, 2015* 
                                 Decided January 7, 2015 
 
By the Court 
 
No. 14‐3015 
 
GERALD DIX,                                      Appeal from the United States District 
       Plaintiff‐Appellant,                      Court for the Northern District of Illinois, 
                                                 Eastern Division. 
       v.                                         
                                                 No. 14 C 6091 
UNKNOWN TSA AGENT #1, et al.,                     
       Defendants‐Appellees.                     Charles P. Kocoras, 
                                                 Judge. 
                                             
                                        O R D E R 
 
         In a 50‐page complaint Gerald Dix purported to bring a class action on behalf of 
all airline passengers who (since September 11, 2001) flew on, or were dissuaded from 
flying on, commercial airlines because of the actions of the defendants (a scattered 
collection of government employees, cities, and private entities). His claims assert 
violations of 42 U.S.C. § 1983 and the Racketeer Influenced and Corrupt Organizations 
Act, 18 U.S.C. § 1962(c). He alleges, for example, a vast, nationwide conspiracy to rig the 
security equipment used at airports to screen passengers so that the equipment falsely 
detects a forbidden object and gives federal agents an opportunity to grope passengers. 
He also asserts that the Department of Justice and FBI have conspired to enable terrorists 
                                                 
            * The defendants were not served with process in the district court and are not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐3015                                                                            Page 2 
 
to kill Americans. He uses racist, homophobic, anti‐Semitic, and other offensive 
language to inflame his allegations. The district court characterized the complaint as 
frivolous and dismissed Dix’s lawsuit. 
 
        Dix appealed the dismissal of a similar frivolous suit just months ago. In that 
earlier lawsuit, Dix sued on behalf of a putative class of Metra commuters during the 
NATO Summit in Chicago, as well all persons who flew on, or were dissuaded from 
flying on, commercial airplanes since September 11, 2001. Invoking his trademark 
offensive language, and just as he does in the current suit, he accused defendants of 
(among other things) supporting jihadist attacks against America. We summarily 
affirmed the district court’s dismissal. Dix v. Sullivan, No. 14‐2632 (7th Cir. Dec. 8, 2014).   
         
        On appeal in this case Dix largely reiterates his gripes with the defendants, but he 
develops no reasoned basis for disturbing the district court’s ruling that his allegations 
are frivolous. See FED. R. APP. P. 28(a)(8)(A). The complaint indeed reflects paranoid and 
delusional fears and is frivolous. See Neitzke v. Williams, 490 U.S. 319, 327‐28 (1989) 
(district courts may dismiss fantastic and delusional allegations). Thus we AFFIRM the 
judgment of the district court. Because Dix has filed two frivolous appeals within the 
last few months, we warn him that further frivolous appeals may result in sanctions. 
See Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995).